TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 26, 2019



                                       NO. 03-19-00107-CV


                                   Sergio Gutierrez, Appellant

                                                  v.

                                       Rita Serna, Appellee




         APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court. Sergio Gutierrez has filed a motion to

dismiss the appeal, and having considered the motion, the Court agrees that the motion should be

granted. Therefore, the Court grants the motion and dismisses the appeal. The appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.